MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                         Feb 21 2017, 9:36 am
court except for the purpose of establishing                          CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
estoppel, or the law of the case.                                      and Tax Court




APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
Timothy E. Strowmatt                                     Adam G. Forrest
New Castle, Indiana                                      Boston Bever Klinge Cross &
                                                         Chidester
                                                         Richmond, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy E. Strowmatt,                                    February 21, 2017
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         33A05-1606-SC-1485
        v.                                               Appeal from the Henry Circuit
                                                         Court
Keith Butts and                                          The Honorable Bob A. Witham,
Mike Smith,                                              Judge
Appellees-Respondents                                    Trial Court Cause No.
                                                         33C03-1512-SC-1453



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 33A05-1606-SC-1485 | February 21, 2017   Page 1 of 3
[1]   Timothy Strowmatt appeals the trial court’s order denying his small claims

      against Keith Butts and Mike Smith, both of whom are employees of the

      Indiana Department of Correction (DOC). Strowmatt argues that there is

      insufficient evidence supporting the trial court’s order and that he was denied

      due process of law because he requested a copy of the Small Claims Manual

      from the trial court but allegedly never received one. Finding sufficient

      evidence and that Strowmatt has waived the due process claim, we affirm.


[2]   Strowmatt is an inmate in the DOC. On January 8, 2016, Strowmatt filed a

      notice of small claims, arguing that the New Castle Correctional Facility failed

      to deposit the full required amount into Strowmatt’s reentry account.

      Specifically, Strowmatt contends that he is owed $89.14.


[3]   Indiana Code section 11-10-6-3(d) states that if an offender is eligible for a

      reentry account, between ten and twenty percent of that inmate’s gross earnings

      shall be deposited into that account. Strowmatt argues, correctly, that less than

      the required amount has been deposited into his reentry account.


[4]   Indiana Code section 11-10-15-1, however, states that reentry accounts are

      subject to “all other department rules” regarding those accounts. Relevant to

      this case is DOC Policy and Procedure Number 04-01-104, which states that

      “15% of the offender’s earnings, after all required deductions have been made, from

      the work assignment” will be deposited into the offender’s reentry account.

      Appellant’s App. p. 77 (emphasis added).




      Court of Appeals of Indiana | Memorandum Decision 33A05-1606-SC-1485 | February 21, 2017   Page 2 of 3
[5]   In this case, there is a federal court order in place against Strowmatt requiring

      that 80% of his state pay be applied to his federal court filing fee arrearage. He

      also owes additional sums of money related to copies and postage. As such,

      after all of the required deductions were made, less than fifteen percent of his

      gross earnings were available to be deposited into his reentry account. Given

      that the statutes regarding reentry accounts are subject to DOC rules, and that a

      DOC rule plainly requires that all required deductions be made before any

      deposits are made to reentry accounts, there is sufficient evidence supporting

      the trial court’s denial of Strowmatt’s small claims.


[6]   Strowmatt also argues that he requested the Small Claims Manual from the trial

      court but did not receive it; he contends that his due process rights were

      violated as a result. He did not raise this argument to the trial court.

      Consequently, he has waived it and we will not address it. E.g., JK Harris & Co.,

      LLC v. Sandlin, 942 N.E.2d 875, 882 (Ind. Ct. App. 2011) (observing that

      constitutional issues, such as lack of due process, are waived if the issue is

      raised for the first time on appeal); Miller v. Ind. Dep’t of Workforce Dev., 878
N.E.2d 346, 353 (Ind. Ct. App. 2007) (same).


[7]   The judgment of the trial court is affirmed.


      Mathias, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 33A05-1606-SC-1485 | February 21, 2017   Page 3 of 3